DISMISS and Opinion Filed February 4, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00002-CV

              CHARLES A. WALLACE, M.D., INDIVIDUALLY AND D/B/A
              A NEW REFLECTION COSMETIC SURGERY CENTER, AND
                   CHARLES A. WALLACE, M.D., P.A., Appellants
                                    V.
                        ROSE MARIE ELLIOTT, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02403-C

                            MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Brown
                                  Opinion by Justice Bridges
       Before the Court is appellants’ motion to dismiss the appeal. Appellants have informed

the Court that the appeal is now moot. On January 26, 2015, the trial court signed an order

granting appellee’s notice of nonsuit and dismissing her claims with prejudice. Accordingly, we

grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




150002F.P05                                       /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHARLES A. WALLACE, M.D.,                          On Appeal from the County Court at Law
INDIVIDUALLY AND D/B/A                             No. 3, Dallas County, Texas.
A NEW REFLECTION COSMETIC                          Trial Court Cause No. CC-14-02403-C.
SURGERY CENTER, AND                                Opinion delivered by Justice Bridges.
CHARLES A. WALLACE, M.D., P.A.,                    Justices Fillmore and Brown, participating.
Appellants

No. 05-15-00002-CV        V.

ROSE MARIE ELLIOTT, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee ROSE MARIE ELLIOTT recover her costs of this appeal
from appellants CHARLES A. WALLACE, M.D., INDIVIDUALLY AND D/B/A A NEW
REFLECTION COSMETIC SURGERY CENTER, AND CHARLES A. WALLACE, M.D.,
P.A..


Judgment entered February 4, 2015.




                                             –2–